                                                                JS-6
 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
                                  )
11                                ) Case No.: CV 19-02742-CJC(PLAx)
     UNITED LAUNCH ALLIANCE,      )
12                                )
                                  )
13           Petitioner,          )
                                  )
14       v.                       )
                                  )
15                                )
     INTERNATIONAL ASSOCIATION OF )
16                                ) JUDGMENT
     MACHINISTS AND AEROSPACE     )
17   WORKERS, AFL-CIO, DISTRICT   )
     LODGES 75 & 166, and LOCAL   )
18                                )
     LODGES 44, 610, & 2786,      )
19                                )
                                  )
20           Respondents.         )
                                  )
21                                )
                                  )
22                                )
                                  )
23

24       On May 28, 2019, the Court denied Petitioner United Launch Alliance’s Motion to
25   Vacate the Arbitrator’s Award and confirmed Respondent International Association of
26   Machinists and Aerospace Workers Local Lodge 2786’s cross-petition to confirm the
27   Award.
28


                                               -1-
 1       The Court hereby ENTERS judgment in favor of International Association of
 2   Machinists and Aerospace Workers Local Lodge 2786 and against United Launch
 3   Alliance.
 4

 5

 6         DATED:     June 3, 2019
 7                                            __________________________________
 8                                                  CORMAC J. CARNEY
 9                                            UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             -2-
